In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________

                      No. 02-20-00105-CR
                      No. 02-20-00106-CR
                      No. 02-20-00107-CR
                      No. 02-20-00108-CR
                      No. 02-20-00109-CR
                      No. 02-20-00110-CR
                      No. 02-20-00111-CR
                      No. 02-20-00112-CR
                      No. 02-20-00113-CR
                 ___________________________

               DEBRA ELISE TURNER, Appellant

                                 V.

                      THE STATE OF TEXAS


             On Appeal from Criminal District Court No. 4
                        Tarrant County, Texas
Trial Court Nos. 1591031D, 1591138D, 1591644D, 1593646D, 1593648D,
              1594387D, 1595243D, 1596387D, 1615817D

              Before Birdwell, Womack, and Wallach, JJ.
                 Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      Debra Elise Turner appeals her convictions for theft and her probation for

falsifying information on a title application. See Tex. Penal Code Ann. §§ 31.03(e)(4)(A),

(D), 31.04(e)(4); Tex. Transp. Code Ann. § 501.155. Turner entered an open plea of

guilty to all charges. The trial court deferred adjudication on the falsifying information

offense, but it sentenced Turner to two years on the unenhanced theft conviction and

ten years on each of the seven enhanced theft convictions.

      On appeal, Turner’s counsel has filed a motion to withdraw and a brief in which

he argues that the appeal is frivolous.         Counsel’s motion and brief meet the

requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds for relief. See 386 U.S. 738, 744, 87

S. Ct. 1396, 1400 (1967). In compliance with Kelly v. State, counsel provided Turner

with copies of his brief and motion to withdraw, and he informed Turner of her right

to file a pro se response, to review the record, and to seek discretionary review pro se

should this court deny relief. See 436 S.W.3d 313, 319 (Tex. Crim. App. 2014).

      Turner filed a pro se response in which she questioned the legitimacy of the

falsifying information charge, the soundness of her trial counsel’s strategy, and the

thoroughness of the expert who testified on her behalf at sentencing. The State also

filed a response in which it noted that many of the judgments contain clerical errors

concerning the levels of the offenses.



                                            2
       In the Anders context, we must conduct an independent evaluation of the record

to determine whether the appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991); Jury v. State, 472 S.W.3d 880, 880 (Tex. App.—Fort Worth

2015, no pet.) (mem. op.). Only then may we grant counsel’s motion to withdraw. See

Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

       After carefully reviewing the record, we have determined that seven of the theft

judgments incorrectly state that Turner was convicted of a third-degree felony; theft is

a state-jail felony when, as here, the value of the property or service stolen is $2,500 or

more but less than $30,000. See Tex. Penal Code Ann. §§ 31.03(e)(4)(A), 31.04(e)(4).

While these offenses are punished as third-degree felonies once they are enhanced to

account for Turner’s prior state-jail-felony convictions, see Tex. Penal Code Ann.

§ 12.425(a), they remain state-jail felonies for purposes of the judgment, see Oliva v. State,

548 S.W.3d 518, 526 (Tex. Crim. App. 2018). This court has authority to reform a

judgment and correct typographical errors to make the record speak the truth. French

v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992). We therefore modify these

judgments to reflect that each of the theft convictions was a state-jail felony. 1 Bledsoe v.

State, 480 S.W.3d 638, 642 n.11 (Tex. App.—Texarkana 2015, pet. ref’d) (modifying




      Specifically, we modify the judgments in appellate cause numbers 02-20-00105-
       1

CR, 02-20-00106-CR, 02-20-00107-CR, 02-20-00108-CR, 02-20-00110-CR, 02-20-
00111-CR, and 02-20-00113-CR.

                                              3
judgment to reflect the correct level of an offense with a punishment enhancement in

an Anders case).

      Except for these clerical errors, we agree with counsel that this appeal is wholly

without merit; we find nothing in the record that might arguably support the appeal.

See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgments, seven of

them as modified.

                                                     Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: December 30, 2021




                                          4